Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 1 of 9




    EXHIBIT A
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 2 of 9
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 3 of 9
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 4 of 9
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 5 of 9
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 6 of 9
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 7 of 9
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 8 of 9
Case 1:20-cv-10343 Document 1-1 Filed 02/20/20 Page 9 of 9
